Citation Nr: 1128878	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  05-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for cellulitis.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for nasopharyngeal cancer (claimed as throat cancer).

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for glaucoma (claimed as blindness), to include as secondary to diabetes.

7.  Entitlement to service connection for coronary artery disease, status post myocardial infarction, to include as secondary to diabetes.

8.  Entitlement to service connection for degenerative joint disease of both knees.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1946 to November 1952 and from June 1956 to June 1968.

These matters were last before the Board of Veterans' Appeals (Board) in November 2009 on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The RO denied entitlement to service connection for serology, cellulitis, otitis media, tinnitus, nasopharyngeal cancer, coronary artery disease, degenerative joint disease of both knees and the lumbar spine, a head injury/headaches, glaucoma, and diabetes mellitus.

The February 2005 rating decision also deferred a decision on the issue of entitlement to service connection for residuals of a gunshot wound to the left shoulder.  In an October 2005 rating decision, service connection for degenerative joint disease of the left shoulder, status post gunshot wound, was granted.

In February 2006, the Veteran testified at a Central Office hearing, in Washington, D.C., before the below-signed Acting Veterans Law Judge.  A transcript of the testimony has been associated with the claims file. As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony. At the hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument. The transcript reveals appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the transcript of the hearing reflects that the Acting Veterans Law Judge identified the material issues - whether the Veteran had evidence of a relationship between any of his claimed disabilities and his service or any service-connected condition. The Acting Veterans Law Judge asked the Veteran about his diagnoses, in-service experiences, medical opinions, and treatment records.  As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The February 2006 hearing was legally sufficient.

In a February 2006 decision, the Board dismissed the issue of service connection for serology and remanded all other issues.  Subsequently, entitlement to service connection was granted for post-traumatic headaches as residuals of a head injury and for degenerative joint disease of the lumbar spine.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not submitted second NODs as to either granted claim so they are no longer part of the current case and are not reflected on the title page.  

The Board remanded the remaining claims for additional development in February 2006 and November 2009.

The issue of entitlement to service connection for degenerative joint disease of the bilateral knees is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is competent to report the circumstances of his service.

2.  The preponderance of the evidence is against a finding that the Veteran has a current cellulitis disability.

3.  The preponderance of the evidence is against a finding that the Veteran has a current otitis media disability.

4.  The preponderance of the evidence is against a finding that the Veteran has tinnitus as the result of his active duty service.

5.  The preponderance of the evidence is against a finding that the Veteran has nasopharyngeal cancer (claimed as throat cancer) as the result of his active duty service.

6.  The preponderance of the evidence is against a finding that the Veteran has diabetes mellitus as the result of his active duty service.

7.  The preponderance of the evidence is against a finding that the Veteran has glaucoma (claimed as blindness) as the result of his active duty service.

8.  The preponderance of the evidence is against a finding that the Veteran has coronary artery disease, status post myocardial infarction, as the result of his active duty service.


CONCLUSIONS OF LAW


1.  The criteria for the establishment of service connection for cellulitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  The criteria for the establishment of service connection for otitis media are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2010).  

3.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2010).  

4.  The criteria for the establishment of service connection for nasopharyngeal cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

5.  The criteria for the establishment of service connection for diabetes are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

6.  The criteria for the establishment of service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2010).  

7.  The criteria for the establishment of service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately-stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A September 2004 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection; this information was reiterated in March 2006 and November 2009 letters from the AMC.  The 2009 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

The 2009 letter was not provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the issues were readjudicated in a May 2011 supplemental statement of the case.  Timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC), such that the intended purpose of the notice is not frustrated, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service medical treatment, and reports of VA examinations conducted in November 2004, October 2006, May 2008, and January 2011 (an medical opinion based on review of the record was provided in May 2011).  With respect to these VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the November 2004 VA examinations reflect that the claims folders were not available for review; the other examination reports reflect review of the claims file.  However, as all of the examination reports reflect interview with, and examination of, the Veteran, the Board finds them cumulatively adequate as to the issues decided herein.  

As stated above, these claims were remanded in February 2006 and November 2009.  In 2006, the Board directed that the RO/AMC obtain any outstanding service records and any records of post-service treatment at military facilities identified by the Veteran.  The Board also directed that a medical examination be provided as to the Veteran's claims of entitlement to service connection for cellulitis, otitis media, tinnitus, glaucoma, degenerative joint disease of the knees, coronary artery disease, nasopharyngeal cancer, and diabetes.  In November 2009, the Board again directed that the RO/AMC obtain treatment records from the military medical facilities identified by the Veteran and again requested examinations as to the Veteran's claims for diabetes, coronary artery disease, knee disabilities, glaucoma, and pharyngeal cancer.  The Board also directed the RO/AMC to determine whether or not the Veteran had been exposed to herbicides during his active duty service.

The claims file reflects the Veteran's service personnel and treatment records were obtained, as well as records of treatment from two (Walter Reed and Andrews Air Force Base) military facilities identified by the Veteran.  There is documentation of the RO/AMC's attempts to obtain records from the other identified military medical facility (Fort Meyer).  In regard to the attempts to obtain additional treatment records, the claims file reflects that the RO/AMC requested additional information from the Veteran in order to obtain such records, but the Veteran did not respond to the request.  "The duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The claims file also reflects a June 2010 formal finding as to the unavailability of sufficient information to corroborate the Veteran's allegation of exposure to herbicides while stationed in Korea.  The October 2006 examinations addressed the matters of glaucoma, cellulitis, diabetes, coronary artery disease, and knee disabilities.  The May 2008 examination addressed the issue of nasopharyngeal cancer.  The Veteran failed to appear at two scheduled VA audiological examinations; he provided cause for missing only one of the examinations.  January 2011 examinations addressed the claims as to nasopharyngeal cancer, diabetes, coronary artery disease, and knee disabilities.  The Veteran failed, without explanation, to appear to a scheduled VA eye examination.  The Veteran has been advised that failing to appear to an examination could result in denial of a claim pursuant to 38 C.F.R. § 3.655.   

As the claims file reflects that the RO/AMC took steps to complete the Board's directives, either completing them in full or documenting why full completion - in regard to verifying the alleged exposure to herbicides and obtaining records of treatment from all of the military medical facilities identified by the Veteran - was not possible, the Board finds that the development directed in the prior remands has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Service Connection

The Veteran has contended that he experiences multiple disabilities as the result of his in-service experiences, to possibly include exposure to herbicides.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claims and, as such, they must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza, 7 Vet. App. at 506; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr, 21 Vet. App. 303; see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Cellulitis

The Veteran's service treatment records reflect no complaints of cellulitis on any periodic medical evaluations.  However, he did report for medical treatment of cellulitis during his active duty service.  In September 1950, the Veteran was seen for treatment of cellulitis with acute lymphangitis of the right foot.  The treatment record indicates that he was unable to perform his duties for a single day due to this condition.  An October 1952 examination report states that the Veteran would receive "skin consultation," but does not provide further detail.  In early January 1957, he reported for treatment of pain and swelling of the left periorbital area and was diagnosed with facial cellulitis.  The area was opened and cleaned and a January 11, 1957 treatment note states that the cellulitis was gone.  

In January of 1958, the Veteran reported for treatment of a scalp laceration (although the laceration was incurred while the Veteran was on leave, a line of duty determination also appears within the record).  The laceration was observed to result in cellulitis without lymphangitis.  A February 1958  treatment note indicates that the cellulitis was resolving, noting decreased discharge from the wound.  Subsequent examinations, dated July 1962, November 1966, and April 1968 do not reflect the presence of any cellulitis and the Veteran did not indicate that he was experiencing any such disability on a July 1962 self report of medical history. 

A November 1985 post-service treatment note reveals that the Veteran was seen for idiopathic facial and body edema.  He was diagnosed with tinea and urticaria.  A November 1995 note of treatment for a salivary gland neoplasm states, generally, that the Veteran showed no signs of cellulitis. 

In May 1996, the Veteran experienced moderate edema of the neck area; the physician noted that he was status post submandibular node excision and advised the Veteran to return to care in two (2) months.  A June 1996 note again observes edema of the neck.  In July 1996, the edema is described as decreasing.  An October 1996 treatment note reflects that the Veteran reported experiencing moderate swelling of the face.  A January 1997 note observes that the Veteran had facial edema due to use of prednisone.

In May 2000, the Veteran was seen for edema of his lower left eyelid.  He was diagnosed with cellulitis.  A June 2000 treatment note states that the cellulitis had resolved.  In July 2000, a treatment provider noted that there had been no recurrence of cellulitis since May 2000.

During the February 2006 hearing, the Veteran testified that he "from time to time" experiences some swelling of his facial tissue.  He stated "I never thought, and being truthful again that, uh, it would have anything to do with being service connected... but [] it does appear periodically."  The Veteran testified that he had received treatment for facial swelling and cellulitis after his active duty service from Walter Reed Medical Center.

A VA examination was conducted in October 2006.  The examiner noted the in-service occurrence of cellulitis and stated that the Veteran did not presently experience any problems related to cellulitis.  The examiner diagnosed resolved cellulitis, indicating a lack of current disability.  A January 2011 VA examiner noted that the Veteran experienced mild, long-term bilateral leg swelling caused by sitting for long periods of time and use of some medications.

The Veteran contends that he experiences intermittent facial swelling that is caused by cellulitis.  Although he is competent to report these symptoms, per Layno v. Brown, 6 Vet. App. 465 (1994), he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Although the Veteran has testified that he experiences facial swelling "from time to time," the claims file also reflects that he has experienced facial swelling for multiple reasons not limited to cellulitis.  The Board finds his report of intermittent swelling, that he testified he did not think was related to service, does not constitute competent evidence of a current cellulitis disability.  Routen, 142 F.3d. 1434.

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal.  However, the medical evidence of record does not reflect any diagnosis of cellulitis during the appellate period.  The claims file clearly reflects that the Veteran has, in the past, experienced cellulitis.  However, "Congress specifically limits entitlement to service- connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The  October 2006 VA examiner, stated that the Veteran did not experience any current cellulitis symptoms and this examination report reflects review of the claims file and examination of the Veteran.  Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for cellulitis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood, 1 Vet. App. at 192-93); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The claim must be denied.

Otitis media

The Veteran's service treatment records reflect two (2) episodes of in-service treatment for an ear disorder.  The Veteran was diagnosed with otitis media, non-suppurative, acute, of the left ear in January 1958 while he was being treated for a scalp laceration.  In August 1967, he reported for treatment of a severe left earache and was diagnosed with otitis externa.  No in-service examinations reflect any medical issues with his ears and he reported experiencing no ear trouble on self reports of medical history completed in July 1962 and April 1968.  Although the Veteran indicated on an October 1952 self report of medical history that he did experience "ear, nose, and throat trouble," the reverse side of the form clarifies that box was checked due to a sore throat.

The Veteran was seen for audiological evaluation, due to vertigo, in May 2002; the report reflects examination of his ears, but no observation of any otitis media.  A VA examination was conducted in November 2004.  The examination report reflects that the Veteran denied experiencing ear infections.  At the February 2006 hearing, the Veteran testified that he experienced otitis media in service and subsequently felt as though his left ear "clogged" sometimes.

As noted above, the Veteran failed to appear for the VA audiological examination that was scheduled for him in accordance with the Board's February 2006 remand directives.  38 C.F.R. § 3.655 dictates that when a Veteran fails, without good cause, to appear for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The Veteran reported that he missed the appointment because he is legally blind and the friend who was supposed to drive him to the examination did not appear.  Another examination was scheduled and the Veteran again failed to appear; he did not provide any explanation for failing to report to the second examination.  Veterans have a responsibility to cooperate with VA.  See Caffrey, 6 Vet. App. at 383; Olson, 3 Vet. App. at 483.  

Pursuant to 38 C.F.R. § 3.655, due to the Veteran's failure to appear for examination, his claim will be rated based on the evidence of record.  38 C.F.R. § 3.655.  The claims file reflects no post-service treatment records showing diagnosis of, or treatment for, otitis media.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.

Even assuming that the Veteran is credible in his account as to experiencing an occasional "clogged" feeling in his left ear, there is no basis upon which to find that he has a current disability as the result of the two treated and resolved ear infections that he experienced in service.  Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has a current disability such as otitis media as the result of his active duty service.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Tinnitus

The Veteran's service treatment records are silent for any complaints of, or treatment for, tinnitus.  On self reports of medical history completed in July 1962 and April 1968 he indicated that he experienced no ear trouble.  Although he indicated on an October 1952 self report that he experienced ear, nose, or throat trouble, he clarified on the back of the form that he experienced a sore throat.

Post-service medical records are silent for any treatment for, or diagnosis of, tinnitus.  He received a hearing evaluation in May 2002 due to complaints of vertigo, but the report reflects no complaints or observation of tinnitus.

At a November 2004 VA examination, the Veteran reported a "bilateral, mid-pitched tinnitus that occurs sometimes and started a long time ago."  The VA examiner also diagnosed a mild high frequency sensorineural hearing loss.  The examiner noted that the Veteran reported a history of military and civilian (post-service) noise exposure and opined that the etiology of tinnitus was likely the same as the etiology of the hearing loss (although the examiner did not provide an opinion as to the etiology of hearing loss).

As noted above, the Veteran failed to appear for the VA audiological examination that was scheduled for him in accordance with the Board's February 2006 remand directives.  The Veteran reported that he missed the appointment because he is legally blind and the friend who was supposed to drive him to the examination did not appear.  Another examination was scheduled and the Veteran again failed to appear; he did not provide any explanation for failing to report to the second examination.  Pursuant to 38 C.F.R. § 3.655, as the Veteran failed to appear for the examination, his claim may be rated based on the evidence of record.  

In February 2006, the Veteran testified before the below-signed that, at the time of the hearing, he was experiencing a constant ringing in his left ear.  He testified that he was exposed, without hearing protection, to tank noises and gunfire on training missions during service.  He reported post-service noise exposure, without hearing protection, as part of his career as an automotive maintenance technician.  He stated that the noise from car engines after service was "not too bad" and that he believed his tinnitus was due to the noises he experienced in service instead of after service.  He stated that he could not recall when the ringing in his ears began, but he "would think [] it wasn't too long after I got out [of the military]."  The Veteran reported on his initial claim for service connection that he began to experience ringing in his ears in 1958, prior to his discharge from service.

In regard to the Veteran's contentions about the origin of his tinnitus, the Board notes that lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F.3d 1372.  A veteran is competent to report the circumstances of his service, 38 C.F.R. § 3.159(a)(2), and the Veteran has reported being exposed to loud tank and gun noises during service.  He has opined that he experiences tinnitus due to that noise exposure despite his admission that he also was exposed to occupational noises after service.  The 2004 VA examiner did not state whether or not tinnitus was likely the result of military noise exposure so the Board finds that it weighs neither in favor of, nor against, the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson, 581 F.3d 1313; see also Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  However, after a determination of competence is made, the Board is obligated to determine whether lay evidence is credible.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood, 1 Vet. App. at 192-93.  

Here, the Veteran is competent to report the circumstances of his service, but his lay testimony of having experienced tinnitus ever since "not too long after" service is unaccompanied by contemporaneous medical evidence.  Although, per Davidson, the Board cannot find his lay evidence not credible solely on the basis of the lack of service treatment records, in the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498; see Madden, 125 F. 3d at 1481 (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran stated on his initial claim form that he began to experience ringing in his ears in 1958, but his service treatment records reveal no complaints of, or treatment for, tinnitus.  Further, self reports of medical history completed in 1962 and 1968 show that the Veteran reported no ear trouble at those times.  When asked about ear, nose, and throat problems, the Veteran reported throat problems only.  The Board finds this is evidence against a finding of ear trouble in service.  Had the Veteran experienced ear trouble in service, the Board concludes he would have indicated such, when he reported the throat problems.  Although the Veteran is competent to report the circumstances of his service, the Board finds his testimony not credible based on the inconsistency in his varying reports of when tinnitus began.  See Caluza, 7 Vet. App. 498.  

Further, there is no evidence within the claims file pre-dating the Veteran's claim that indicates he experienced tinnitus; he was not diagnosed with tinnitus until 2004, approximately 34 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Although the Court held in Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) that VA cannot ignore a veteran's testimony, a veteran's personal interest may affect the credibility of the evidence.  Further, as noted above, the Courts have held that, generally, a layperson is not capable of opining on matters requiring medical knowledge.  Routen, 10 Vet. App. 183.  

Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has tinnitus as the result of his active duty service.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Nasopharyngeal cancer

The Veteran's service treatment records are silent for any complaints or diagnoses of cancer; he did report experiencing sore throat in October 1952, but subsequent self reports of medical history reflect no further complaints.  He has reported being exposed to gases during training exercises and testified in February 2006 that, when on duty in Korea, he was stationed near the demilitarized zone and "can't say" whether or not he was exposed to herbicides.  He also testified that in the earlier 1990s he began to be bothered by lymph nodes in his neck and reported for treatment at Andrews Air Force Base where he was diagnosed with a rare Asiatic cancer.  He stated that an ear, nose, and throat specialist informed him that the lymph nodes had been there "for quite a while" and had spread to his nose and caused cancer.

Post-service medical records reveal that the Veteran sought treatment for throat pain in November 1995, was referred for a consult with an ear, nose, and throat physician, and was diagnosed with a large left-sided submandibular mass.  A separate November 1995 treatment note describes the mass as a probable salivary gland neoplasm, but he was subsequently diagnosed with an enlarged lymph node which was excised in December 1995.  The excised node was biopsied and revealed nasopharyngeal carcinoma of an undifferentiated type.  In early January 1996, radiation therapy was agreed on as a course of treatment.  He complained of swallowing difficulties in May 1996 and swelling of the neck was observed and attributed to the treatment of his nasopharyngeal cancer.  A July 1996 note states that the swelling was decreasing.  In October 2002, he complained of left mandibular pain, was determined to have dental problems, and was referred for dental treatment.

An October 2006 VA examination (conducted in conjunction with other claimed disabilities) report reflects that, upon general examination, the Veteran's neck showed no lymphadenopathy.  The Veteran was afforded a May 2008 VA examination in specific regard to his claim for service connection for nasopharyngeal cancer.  The 2008 examination report reflects review of the Veteran's medical history and endoscopic examination of the Veteran's nasopharynx, pharynx, and larynx.  Endoscopy revealed no evidence of recurrence of the Veteran's nasopharyngeal cancer.  The examiner opined it was not likely that the cancer began during the Veteran's military service and explained that, based on his experience and on medical literature he had read, it was not probable that a nasopharyngeal malignancy would grow so slowly as to only become evident after 27 years.

In November 2009, the Board remanded the Veteran's claim in order to obtain a medical opinion as to whether the cancer was likely related to any incident of his active military service, to include any possible exposure to herbicides.  In a June 2010 memorandum, a VA U.S. Army and Joint Services Records Research Center (JSRRC) coordinator determined that there was insufficient evidence to corroborate the Veteran's allegation of exposure to herbicides in Korea.  The memorandum reveals that steps, in accordance with the VA Adjudication Procedure Manual, M21-1MR, Part IV, were taken to attempt to corroborate the alleged exposure.  However, the Department of Defense has identified specific units that were exposed to herbicides in Korea along the demilitarized zone (DMZ) between April 1968 and July 1969 and the Veteran has stated that he was stationed approximately 40 miles from the DMZ.  Regardless, although the claims file does show that he served two tours in Korea, he was not in Korea at the time herbicides were used in the DMZ.

In January 2011, the Veteran was afforded another VA examination and endoscopy of his nasopharyngeal region again showed no lesions, distortions, or discolorations.  The examiner opined that it was not likely that the cancer was related to the Veteran's military service.  In an April 2011 addendum, the examiner explained his opinion, stating that he was not aware of any type of carcinoma that would only become evident after 27 years.  Additional clarification was obtained in May 2011 as the prior opinions did not directly address the Veteran's contention that his cancer was caused by exposure to herbicides.

The May 2011 examiner again opined that the Veteran's cancer was not likely related to his military service.  The examiner observed that the claims file reflected that the Veteran was not in Korea at the time herbicides were used and, even if he had been in Korea at that time, he was stationed too far away from the DMZ to have been affected.  The examiner noted that nasopharyngeal cancers do not start and then lie dormant for 29 years before becoming clinically apparent and stated that the claims file did not reveal any evidentiary basis upon which to surmise that the Veteran had undetected nasopharyngeal carcinoma at the time he left service.  The examiner also explained that there were no identifiable risk factors related to the Veteran's service that would predispose him to developing such a cancer, but observed that the Veteran did smoke for about 40 years, a pack per day, and explained that smoking habit is a risk factor for nasopharyngeal cancer.

As noted above, the Veteran is competent to report his symptoms, per Layno, 6 Vet. App. 465, but as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain, 11 Vet. App. 124; Routen, 142 F.3d. 1434.  Further, the Veteran's contention that he was exposed to herbicides while in Korea is not credible as it is directly contradicted by his service records reflecting that he was not in Korea at the time herbicides were used.  

VA examiners in May 2008, January 2011, and May 2011 opined that it was not likely that the Veteran had experienced nasopharyngeal cancer as the result of any in-service exposures.  Even assuming that the Veteran had been exposed to cancer causing substances in service, these medical opinions reflect that it is not probable that a cancer would lie dormant for almost three decades before clinically manifesting.  The Court has held that a physician's review of the claims file is not the determinative factor is assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but it noted that a physician should have information regarding relevant case facts.  The VA medical opinions reflect review of the claims file, to include information regarding the circumstances of the Veteran's service and his post-service medical records.  The opinions, particularly the 2011 opinion, are explained and supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no medical evidence within the record indicating that the Veteran's cancer was due to his military service.

Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for nasopharyngeal cancer.  See Hayes, 5 Vet. App. at 69-70; see also Guerrieri, 4 Vet. App. at 470-471 (1993).  Regardless, there is no medical evidence of a current disability due to nasopharyngeal cancer and "Congress specifically limits entitlement to service- connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  As such, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 55-57.


Diabetes mellitus

There is no evidence suggesting the presence of diabetes mellitus during military service or that it manifested to a compensable degree within a year of service discharge, and the Veteran does not contend otherwise.  Thus, service connection for this disability is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are silent for any treatment for, or diagnosis of, diabetes.  A December 1991 treatment note from Walter Reed medical center reflects that the Veteran denied a history of diabetes; he was diagnosed with hyperglycemia and obesity at that time.  In December 1995, the Veteran was diagnosed with adult-onset non-insulin dependent diabetes mellitus; he was counseled on dietary changes.  He was seen for follow up in May 1996 and advised of the importance of monitoring his blood sugar.

In February 2006, the Veteran testified before the undersigned.  He stated that he had been diagnosed with diabetes in about 1990.  He said that the only reason he believes his diabetes is related to service is because he had experienced rash and itching of the feet and some swelling.  He noted that he had nothing to prove those symptoms were related to diabetes, but testified that he may have been exposed to herbicides while he was stationed in Korea.  

A November 1985 treatment note from Walter Reed reflects that the Veteran was experiencing itching and swelling and was diagnosed with tinea and urticaria.  A September 1996 treatment note observes that the Veteran had "tinea pedis by history" and used Lotrimin.  An October 2001 treatment note states that the Veteran's diabetes was well-controlled.

The Board issued a November 2009 remand for a medical opinion as to whether diabetes was likely related to any incident of his active military service, to include any possible exposure to herbicides.  As noted above, in a June 2010 memorandum, a VA JSRRC coordinator determined that there was insufficient evidence to corroborate the Veteran's allegation of exposure to herbicides in Korea.  The Veteran did not serve in Korea at the time herbicides were used in the DMZ and, when he did serve in Korea, he was stationed approximately 40 miles from the DMZ.  

The Veteran was afforded a general VA examination in October 2006 and the examiner noted that there was no evidence of diabetes mellitus in his service records.  Another examination was conducted in January 2011 and the Veteran's diabetes was evaluated.  The examination report reflects examination of, and interview with the Veteran.  The examiner opined that it was not likely that the Veteran had diabetes due to any in-service exposure to herbicides since the record did not reflect any such exposure.  The Veteran informed the examiner that he never claimed his diabetes was related to his service.

Because the evidence of record does not support a finding that the Veteran was exposed to herbicides during his active military service in the Republic of Korea, the presumptions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) do not apply and service connection for diabetes cannot be awarded on a presumptive basis. 

The claims file clearly reflects that the Veteran experiences diabetes, but there is no medical evidence linking that diagnosis to his active duty service.  Although the Federal Circuit has rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis,"  Davidson, 581 F.3d 1313, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood, 1 Vet. App. at 192-93.  

Here, the only evidence of a link between the Veteran's diabetes and his service is his lay testimony.  Although, per Davidson, the Board cannot find his lay evidence not credible solely on the basis of the lack of service treatment records, in the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Veteran has provided inconsistent statements as to the origin of his diabetes, stating that he believed it was related to service due to foot itching and swelling that he later experienced and informing the 2011 examiner that he never claimed diabetes was related to service.
The Board finds his testimony not credible based on the inconsistency in his reports of when tinnitus began.  See Caluza, 7 Vet. App. 498.  Further, generally, a layperson is not capable of opining on matters requiring medical knowledge.  Routen, 10 Vet. App. 183. 

In October 2006 and January 2011, VA examiners reviewed the record, examined the Veteran, and provided medical opinions that it was not likely that the Veteran's diabetes was related to his active duty service.  See Stefl, 21 Vet. App. at 124.  Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection.  See Hayes, 5 Vet. App. at 69-70.  There is no competent and credible evidence showing that the Veteran has diabetes as the result of his active duty service.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Glaucoma

The Veteran contends that he has glaucoma, also claimed as blindness, due to his service, to include as secondary to diabetes.  As discussed directly above, the Board has determined that the Veteran does not have diabetes as the result of his active duty service.  Thus, a theory of entitlement to service connection for glaucoma on a secondary basis to diabetes will not be discussed.

The Veteran's service treatment records do not reveal any complaints of, or treatment for, vision issues.  In October 1952, July 1962, and April 1968, the Veteran completed self reports of medical history on which he indicated that he did not have any eye problems.

A November 1991 treatment note from Walter Reed observes that the Veteran had a cataract in his right eye.  In November 1995, the Veteran was again noted to have glaucoma and cataracts.  An October 1996 treatment note indicates that the Veteran reported for treatment of a loss of vision in his right eye that lasted approximately 30 minutes.  The note reflects that the treating physician thought the loss of vision might have been due to a carotid artery issue.  The note reflects that the Veteran was status post cataract surgery and had undergone a surgery for retinal detachment.

In September 2001, the Veteran's vision was evaluated and the note states that complications due to diabetic retinopathy were to be ruled out.  Subsequent treatment notes reflect diagnoses of glaucoma and cataracts, but not diabetic retinopathy (although his diabetes is noted as being under control).

A June 2003 medical statement indicates that the Veteran is legally blind due to glaucoma and has been legally blind since "at least September 2001."

In February 2006, the Veteran testified at a hearing before the below-signed that he began to experience trouble with his vision approximately two to three months after service and that those troubles were resolved with the use of reading glasses.  He stated that no medical professional had ever told him that his glaucoma or cataracts were the result of his military service.

The Veteran was afforded a VA eye examination in October 2006.  The examination report reflects review of the service and post-service treatment record as well as evaluation of, and interview with, the Veteran.  The examiner diagnosed advanced glaucoma, status post cataract extractions, and status post retinal detachment of the right eye.  Based on the lack of in-service evidence of visual trouble and the fact that the Veteran was not diagnosed with glaucoma until many years after service, the examiner opined that it would be "purely speculative to determine if the patient had early glaucomatous findings during his active duty experience."

In November 2009, the Board remanded the Veteran's claim for an additional VA examination for another opinion as to whether the Veteran had glaucoma related to his active duty service or to diabetes.  As noted above, the Veteran failed to report to this examination and did not provide any good cause for his failure to appear.  Pursuant to 38 C.F.R. § 3.655, as the Veteran failed to appear for the examination, his claim may be rated based on the evidence of record.  However, a January 2011 VA examiner noted, when evaluating the Veteran for diabetes, based on review of the record, the Veteran's visual complaints were unrelated to diabetes.

As the Veteran failed to appear for a second VA examination of his eyes, the only medical opinion as to that claim is speculative.  Statements from doctors or examiners that are inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 140, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  See also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection).  The remainder of the report, however, may be considered as evidence of whether the disability was incurred in service.  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008) (A determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began.)

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  As noted above, the Board did remand the claim for further development, but, as the Veteran failed to appear for the additional examination, his claim will be rated on the evidence of record.  38 C.F.R. § 3.655.

The Veteran has testified that his vision first began deteriorating a few months after service.  A veteran's personal interest may affect the credibility of the evidence.  Cartwright, 2 Vet. App. at 25.  Further, there is no medical evidence of a diagnosis of glaucoma or cataracts for many years after service and, even assuming the Veteran is credible in his account of when his vision began to deteriorate, there is no evidence that the visual deterioration the Veteran indicated began shortly after service was the beginning of his glaucoma.  A lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  Maxson, 230 F.3d 1330.  Although the Veteran reported that he first experienced a decrease in vision a few months after service and he is competent to report his symptoms (Layno, 6 Vet. App. 465), he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain, 11 Vet. App. 124; Routen, 142 F.3d. 1434.  

As there is no medical evidence linking the Veteran's blindness/glaucoma to his active duty service and he was not diagnosed with any eye problems for many years after service, the preponderance of the evidence is unfavorable.  Thus, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Coronary artery disease, status post myocardial infarction

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Generally, veterans are presumed to have entered service in sound health condition.  See 38 U.S.C.A. § 1110 (West 2002).  The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service.  38 C.F.R. § 3.304(b) (2010).

Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Here, service treatment records are silent for any treatment or diagnosis of heart problems.  However, the Veteran reported on an October 1952 self report of medical history that he experienced palpitations/pounding heart.  The physician explanation section of the self report noted that those complaints existed prior to service and were not aggravated by service.  A December 1952 examination states that the Veteran was under observation for cardio microfloculation that was "doubtful."  No subsequent examinations or self reports of medical history reflect any cardiologic issues.

Records from Walter Reed reflect that the Veteran had borderline (for hypertension) blood pressure readings since 1991 and first experienced myocardial infarction in May 1999.

During the February 2006 hearing, the Veteran testified that his heart problems all started after service, in approximately the year 2000.  He said that he couldn't state that his heart problems were related to service.  However, on his claim for service connection, the Veteran reported that his heart condition began in 1952. 

An October 2006 VA examiner noted review of the claim file and stated that there was no evidence of coronary artery disease in the service treatment records.  Another VA examination was provided in January 2011 and also reflects review of the claims file.  The 2011 examiner diagnosed atherosclerotic coronary artery disease and opined that diagnosis was not likely related to the Veteran's active duty service.  The examiner identified multiple non-service-related risk factors for coronary artery disease such as the Veteran's smoking history, being overweight, hypercholesterolemia, and hypertension.  The examiner noted that coronary artery disease is a disability which develops over many years.

Two VA examiners have determined that the Veteran did not have coronary artery disease while he was in service.  Although the Veteran reported heart palpitations in 1952, there is no medical evidence that condition is etiologically related to current coronary artery disease, and the Veteran does not contend that his current symptoms are directly related to service.  See hearing testimony.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the correct standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the appellant's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  This is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  As the symptoms reported by the Veteran during active duty service have been noted by two VA examiners to not be related to his current coronary artery disease, and the Veteran does not allege that his heart disability is directly related to service, the Board has determined that a theory of aggravation is not applicable here.  Per Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Board must only address those theories of entitlement that are explicitly raised by the Veteran or the evidence of record.  As the Board determined above that the Veteran's diabetes is not service-connected, a secondary theory of entitlement to service connection is determined to not be for application.  

In October 2006 and January 2011, VA examiners reviewed the record, examined the Veteran, and provided medical opinions that it was not likely that the Veteran's coronary artery disease was related to his active duty service.  See Stefl, 21 Vet. App. at 124.  Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for coronary artery disease.  See Hayes, 5 Vet. App. at 69-70.  There is no competent and credible evidence showing the Veteran has coronary artery disease as the result of his active duty service.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cellulitis is denied.

Service connection for otitis media is denied.

Service connection for tinnitus is denied.

Service connection for nasopharyngeal cancer is denied.

Service connection for diabetes mellitus is denied.

Service connection for glaucoma is denied.

Service connection for coronary artery disease is denied.


REMAND

The Veteran contends that he experiences bilateral knee degeneration as the result of an in-service accident in which he was hit on the back of both knees by an automobile that jumped from the starting position and pinned him against a row of shelves.  After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim for service connection for degenerative joint disease of the bilateral knees.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  The Veteran testified in February 2006 that, because Walter Reed Medical Center was no longer "doing any retired personnel orthopedic work," he received treatment for his knees from a VA medical center.  He testified that an orthopedic specialist at VA had informed him that he had knee arthritis due to the in-service incident.  Although the claims file reflects the reports of multiple VA examinations of the Veteran's knees, no records of VA treatment of the knees are associated with the claims file.  While this case is in remand status, the RO/AMC must take appropriate steps to gather outstanding treatment records.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include any additional VA, non-VA, or other medical treatment.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records - to specifically include records of VA orthopedic treatment - and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim.  Provide the Veteran with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


